Mobley, Chief Justice.
Henry M. Henderson filed a complaint in Fulton Superior Court against John A. Blackmon, State Revenue Commissioner, seeking to enjoin him from collecting the 1% sales tax levied under the Rapid Transit Contract executed by Fulton County. It was alleged that the plaintiff had challenged the result of the referendum, authorizing the execution of the contract; had filed an appeal' in the Court of Appeals from the judgment confirming the result of the referendum; and supersedeas had been effected by payment of the cost in the trial court. It was asserted that pending the appeal in the Court of Appeals the commissioner has no authority to collect the tax, and the plaintiff and other taxpayers would suffer irreparable damages by the payment of the sales taxes, which could not be recovered by them, in the event the referendum challenge should be sustained on appeal. On motion of the intervenor, Metropolitan Atlanta Rapid Transit Authority, the case was dismissed, and the plaintiff (appellant) appealed from that judgment to this court.
The notice of appeal and record were filed in this court on June 5, 1972. At that time the Court of Appeals had already rendered a decision affirming the judgment con*670firming the result of the referendum (Henderson v. County Board of Registration &c., 126 Ga. App. 280 (190 SE2d 633)), and application for certiorari was filed in this court on June 12, 1972. On July 12, 1972, this court denied certiorari.
Argued September 13, 1972
Decided October 10, 1972
Rehearing denied November 9, 1972.
Henry M. Henderson, for appellant.
Huie & Harland, R. William Ide, III, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Richard L. Chambers, Timothy J. Sweeney, Assistant Attorneys General, for appellees.
The permanent injunctive relief sought by the appellant was based on the possible reversal on appeal of the judgment in the referendum contest, and this reversal did not occur. The temporary injunctive relief was sought for the period of time that appeal was pending. None of the relief sought in the complaint can now be granted, and the question of whether the trial judge properly dismissed the complaint has become moot. It is therefore unnecessary to render a decision in the present case.

Appeal dismissed.


All the Justices concur.